UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7271



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY MCGUIRE HAMMACK,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (CR-97-10; CA-05-196-7)


Submitted:   March 30, 2006                 Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny McGuire Hammack, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Johnny McGuire Hammack seeks to appeal the district

court’s order denying his 28 U.S.C. § 2255 (2000) motion as

untimely.     28 U.S.C. § 2244(d)(1) (2000).           An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c) (2000).       A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find the

district    court’s    assessment   of    his   constitutional      claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are likewise debatable.                See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Hammack

has not made the requisite showing.                Accordingly, we deny a

certificate    of     appealability,     dismiss    the   appeal,   and   deny

Hammack’s request to proceed on appeal in forma pauperis.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                    DISMISSED



                                    - 2 -